Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
    Examiner’s Amendment & Reasons of Allowance	
The Status of Claims

Claims 11, 17, 19, 21, 23-32 are pending. 
Claims 11, 17, 19, 21, 23-32 are allowed. 


1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Randy Jackson, on 10/22/2021.

.	The application has been amended as follows:

In claim 11, lines 6-12 on page 2 and line 1 on page 3 (amendment dated on 8/16/2021):

The limitations” --in a case where R1, R2, R3, and R8 do not constitute a ring, in the formula, R1, R2, R3, R6, R7, and R8 may be the same as or different from each other and 
In claim 11, line 6 on page 3 (amendment dated on 8/16/2021):

 The limitations “--and wherein, R1, R2, R3, R6, R7, and R8 may be the same as or different from each other and represent a hydrogen atom, a halogen atom, an alkyl group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, an alkyl group having 1 to 8 carbon atoms substituted with 1 to 3 halogen atoms, an alkoxy group having 1 to 8 carbon atoms substituted with 1 to 3 halogen atoms, a hydroxy group, an amino group, a carboxyl group, a mercapto group, an alkylsulfanyl group having 1 to 8 carbon atoms, a nitro group, or a cyano group, --“ are added before the phrase ”where, the benzene ring”


I. The following is an examiner's statement of reasons for allowance:
		
 The rejection of Claims 1-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the cancelation and modification of the claims.
The rejection of Claims 1-22 under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification of the claims.
The rejection of Claims 11-17, 19 and 20-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to the modification of the claims.
The rejection of Claims 11 and 14 under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification of the claims.
The rejection of Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to the cancelation and  modification of the claims.
The rejection of Claim(s) 1, 5, 17-22 under 35 U.S.C. 102(a)(2) as being  anticipated clearly  by Ouk et al (US 2013/150381A1) is withdrawn due to the cancelation and modification of the claims.
The rejection of Claim(s) 1-12,14-15, and 17-22 under 35 U.S.C. 102(a)(2) as being  anticipated clearly by Endo et al (WO 2016/108282 A1), which is equivalent to. Endo et al (US 2017/0290795) is withdrawn due to the cancelation and modification of the claims.

The rejection of Claim(s) 1-2, 5-8, 10-16 under 35 U.S.C. 102(a)(2) as being  anticipated clearly by Zeiller et al (US 2008/0194564 A1) is withdrawn due to the cancelation and modification of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        10/22/2021